Case 2:20-cv-08685-SVW-KS Document 15 Filed 03/11/21 Page 1 of 1 Page ID #:242




   1
   2
   3
                                                                        JS-6
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
   9
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11
       CLARA JOLON ,                               Case No. 2:20-CV-08685 SVW (KSx)
 12
                  Plaintiff,
 13                                                ORDER RE STIPULATION FOR
            v.                                     DISMISSAL
 14
    COSTCO WHOLESALE
 15 CORPORATION; and DOES 1 to 50
    inclusive ,
 16
                Defendant.
 17
 18
 19         IT IS HEREBY ORDERED that the above-captioned action be and hereby is
 20    dismissed with prejudice pursuant to FRCP 41(a)(1).
 21         IT IS SO ORDERED.
 22
 23
 24
       DATED: March 11, 2021             By:
 25                                            HONORABLE STEPHEN V. WILSON
 26
 27
 28

                                               1
                        [PROPOSED] ORDER RE STIPULATION FOR DISMISSAL
